       Case 1:16-cr-00281-PGG Document 1007 Filed 06/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


            -against-                                            ORDER

                                                            16 Cr. 281 (PGG)
BRANDON GREEN,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Brandon Green, currently scheduled for June 8,

2021, is adjourned to June 17, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 2, 2021
